DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-12, and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No.10,664,368. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons as shown below.
Patent 10,664,368
Instant Application 16/668515
Claim 1. A method for modifying a configuration of a storage system, the method comprising:

querying, by one or more computer processors, a network-accessible computing system to obtain information associated with an executing application that utilizes a storage system for a process of data mirroring;

identifying, by one or more computer processors, a set of parameters associated with a copy program executing within a logical partition (LPAR) of the storage system based on the obtained information, wherein the set of parameters dictates a number of reader tasks utilized by the copy program, wherein the copy program is a program associated with the process for data mirroring from the network-accessible computing system to the storage system;

executing, by one or more computer processors, the dictated number of reader tasks for the process of mirroring data associated with the executing application, from the network-accessible computing system to the storage system;

forecasting, by one or more computer processors, a change to a rate related to the process of mirroring data to the storage system by utilizing one or more models associated with the executing application;

determining, by one or more computer processors, based on one or more criteria, that a different number of reader tasks and respectively associated reader task aliases execute to support the forecast change to the rate of related to the process of mirroring data to the storage system;

wherein the one or more criteria utilized to determine the different number of reader tasks and respective reader task aliases execute to support the forecast change to the rate related to the process of mirroring data are selected from a group consisting of: a dictated that limits 

modifying, by one or more computer processors, the number of executing reader tasks and the number of respectively associated active reader task aliases within the set of parameters corresponding to the copy program within the LPAR based on the forecast change to the rate related to the process of mirroring data from the network-accessible computing system to the storage system.


Claim 1. A method for modifying a configuration of a storage system, the method comprising: 

querying, by one or more computer processors, a network-accessible computing system to obtain information associated with an executing application that utilizes a storage system for a process of data mirroring; 

identifying, by one or more computer processors, a set of parameters associated with a copy program executing within a logical partition (LPAR) of the storage system based on the obtained information, wherein the set of parameters dictates a number of reader tasks utilized by the copy program, wherein the copy program is a program associated with the process for data mirroring from the network-accessible computing system to the storage system; and 

executing, by one or more computer processors, the dictated number of reader tasks for the process of mirroring data associated with the executing application, from the network- accessible computing system to the storage system.
Claim 2. The method of claim 1, wherein the set of parameters includes a first value corresponding to a number of reader tasks executing for the copy program executing within the LPAR and a second value related to a maximum number of reader task aliases corresponding to each reader task.
Claim 2. The method of claim 1, wherein the set of parameters includes a first value corresponding to a number of reader tasks executing for the copy program executing within the LPAR and a second value related to a maximum number of reader task aliases corresponding to each reader task.
Claim 3. The method of claim 2, wherein an executing reader task is associated with an amount of network bandwidth available for the process of mirroring data from the network-accessible computing system to the storage system, and wherein the amount of network bandwidth available for the process of mirroring data from the network-accessible computing system to the storage system is increased by activating one or more reader task aliases assigned to a respective reader task.
Claim 3. The method of claim 2, wherein an executing reader task is associated with an amount of network bandwidth available for the process of mirroring data from the network-accessible computing system to the storage system, and wherein the amount of network bandwidth available for the process of mirroring data from the network-accessible computing system to the storage system is increased by activating one or more reader task aliases assigned to a respective reader task.
Claim 4. The method of claim 1, further comprising:
determining, by one or more computer processors, that a duration corresponding to a delay related to the process of mirroring data, associated with the executing application, to the storage system exceeds a threshold value, wherein the duration corresponding to the delay related to the process of mirroring data is based on the obtained information;

determining, by one or more computer processors, a number of reader task aliases to activated to increase a network bandwidth for the mirroring of data from the network-accessible computing system to the storage system;

verifying, by one or more computer processors, that the LPAR includes sufficient resources for the process of mirroring data based on the increase of network bandwidth between the network-accessible computing system to the storage system; and

in response to verifying that the LPAR includes sufficient resources to process the mirroring of data based on an increasing bandwidth, modifying, by one or more computer processors, a number of active reader task aliases within the set of parameters corresponding to respective reader tasks initiated for the copy program executing within the LPAR
.
Claim 4. The method of claim 1, further comprising: 
determining, by one or more computer processors, that a duration corresponding to a delay related to the process of mirroring data, associated with the executing application, to the storage system exceeds a threshold value, wherein the duration corresponding to the delay related to the process of mirroring data is based on the obtained information; 

determining, by one or more computer processors, a number of reader task aliases to activated to increase a network bandwidth for the mirroring of data from the network-accessible computing system to the storage system; 

verifying, by one or more computer processors, that the LPAR includes sufficient resources for the process of mirroring data based on the increase of network bandwidth between the network-accessible computing system to the storage system; and 

in response to verifying that the LPAR includes sufficient resources to process the mirroring of data based on an increasing bandwidth, modifying, by one or more computer processors, a number of active reader task aliases within the set of parameters corresponding to respective reader tasks initiated for the copy program executing within the LPAR.
Claim 5. The method of claim 1, further comprising:

monitoring, by one or more computer processors, the process of mirroring data, associated with the executing application, to the storage system to determine a plurality of historical, time-based rates related to the process of mirroring data to the storage system;

analyzing, by one or more computer processors, the plurality of historical, time-based rates related to the process of mirroring data to generate one or more models related to the process of mirroring data, associated with the executing application, wherein a model related to the process of mirroring data, associated with the executing application, is further associated with one or more sets of parameters utilized by the executing of the copy program; and

storing, by one or more computer processors, the one or more generated models and the associated one or more sets of parameters utilized by the of the copy program within a database accessible by the storage system.

Claim 5. The method of claim 1, further comprising: 

monitoring, by one or more computer processors, the process of mirroring data, associated with the executing application, to the storage system to determine a plurality of historical, time-based rates related to the process of mirroring data to the storage system; 

analyzing, by one or more computer processors, the plurality of historical, time-based rates related to the process of mirroring data to generate one or more models related to the process of mirroring data, associated with the executing application, wherein a model related to the process of mirroring data, associated with the executing application, is further associated with one or more sets of parameters utilized by the executing of the copy program; and 

storing, by one or more computer processors, the one or more generated models and the associated one or more sets of parameters utilized by the of the copy program within a database accessible by the storage system.
A computer program product for modifying a configuration of a storage system, the computer program product comprising:

one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions readable/executable by one or more computer processors and further comprising:

program instructions to query a network-accessible computing system to obtain information associated with an executing application that utilizes a storage system for a process of data mirroring;

program instructions to identify a set of parameters associated with a copy program executing within a logical partition (LPAR) of the storage system based on the obtained information, wherein the set of parameters dictates a number of reader tasks utilized by the copy program, wherein the copy program is a program associated with the process for data mirroring from the network-accessible computing system to the storage system;

program instructions to execute the dictated number of reader tasks for the process of mirroring data associated with the executing application, from the network-accessible computing system to the storage system;

program instructions to forecast a change to a rate related to the process of mirroring data to the storage system by utilizing one or more models associated with the executing application;

program instructions to determine, based on one or more criteria, that a different number of reader tasks and respectively associated reader task aliases execute to support the forecast change to the rate of related to the process of mirroring data to the storage system;



program instructions to modify the number of executing reader tasks and the number of respectively associated active reader task aliases within the set of parameters corresponding to the copy program within the LPAR based on the forecast change to the rate related to the process of mirroring data from the network-accessible computing system to the storage system.

A computer program product for modifying a configuration of a storage system, the computer program product comprising: 

one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions readable/executable by one or more computer processors and further comprising: 

program instructions to query a network-accessible computing system to obtain information associated with an executing application that utilizes a storage system for a process of data mirroring; 

program instructions to identify a set of parameters associated with a copy program executing within a logical partition (LPAR) of the storage system based on the obtained information, wherein the set of parameters dictates a number of reader tasks utilized by the copy program, wherein the copy program is a program associated with the process for data mirroring from the network-accessible computing system to the storage system; and 

program instructions to execute the dictated number of reader tasks for the process of mirroring data associated with the executing application, from the network- accessible computing system to the storage system.
wherein the set of parameters includes a first value corresponding to a number of reader tasks executing for the copy program executing within the LPAR and a second value related to a maximum number of reader task aliases corresponding to each reader task.
Claim 9. The computer program product of claim 8, wherein the set of parameters includes a first value corresponding to a number of reader tasks executing for the copy program executing within the LPAR and a second value related to a maximum number of reader task aliases corresponding to each reader task.
Claim 8. The computer program product of claim 7, wherein an executing reader task is associated with an amount of network bandwidth available for the process of mirroring data from the network-accessible computing system to the storage system, and wherein the amount of network bandwidth available for the process of mirroring data from the network-accessible computing system to the storage system is increased by activating one or more reader task aliases assigned to a respective reader task.
wherein an executing reader task is associated with an amount of network bandwidth available for the process of mirroring data from the network-accessible computing system to the storage system, and wherein the amount of network bandwidth available for the process of mirroring data from the network-accessible computing system to the storage system is increased by activating one or more reader task aliases assigned to a respective reader task.
Claim 9. The computer program product of claim 6, further comprising:

program instructions to determine that a duration corresponding to a delay related to the process of mirroring data, associated with the executing application, to the storage system exceeds a threshold value, wherein the duration corresponding to the delay related to the process of mirroring data is based on the obtained information;

program instructions to determine a number of reader task aliases to activated to increase a network bandwidth for the mirroring of data from the network-accessible computing system to the storage system;

program instructions to verify that the LPAR includes sufficient resources for the process of mirroring data based on the increase of network bandwidth between the network-accessible computing system to the storage system; and

program instruction to respond to verifying that the LPAR includes sufficient resources to process the mirroring of data based on an increasing bandwidth by modifying a number of active reader task aliases within the set of parameters corresponding to respective reader tasks initiated for the copy program executing within the LPAR.

Claim 11. The computer program product of claim 8, further comprising: 

program instructions to determine that a duration corresponding to a delay related to the process of mirroring data, associated with the executing application, to the storage system exceeds a threshold value, wherein the duration corresponding to the delay related to the process of mirroring data is based on the obtained information; 

program instructions to determine a number of reader task aliases to activated to increase a network bandwidth for the mirroring of data from the network-accessible computing system to the storage system; 

program instructions to verify that the LPAR includes sufficient resources for the process of mirroring data based on the increase of network bandwidth between the network-accessible computing system to the storage system; and 

program instruction to respond to verifying that the LPAR includes sufficient resources to process the mirroring of data based on an increasing bandwidth by modifying a number of active reader task aliases within the set of parameters corresponding to respective reader tasks initiated for the copy program executing within the LPAR.
Claim 10. The computer program product of claim 6, further comprising:

program instructions to monitor the process of mirroring data, associated with the executing application, to the storage system to determine a plurality of historical, time-based rates related to the process of mirroring data to the storage system;

program instructions to analyze the plurality of historical, time-based rates related to the process of mirroring data to generate one or more models related to the process of mirroring data, associated with the executing application, wherein a model related to the process of mirroring data, associated with the executing application, is further associated with one or more sets of parameters utilized by the executing of the copy program; and

program instruction to store the one or more generated models and the associated one or more sets of parameters utilized by the of the copy program within a database accessible by the storage system.

Claim 12. The computer program product of claim 8, further comprising: 

program instructions to monitor the process of mirroring data, associated with the executing application, to the storage system to determine a plurality of historical, time-based rates related to the process of mirroring data to the storage system; 

program instructions to analyze the plurality of historical, time-based rates related to the process of mirroring data to generate one or more models related to the process of mirroring data, associated with the executing application, wherein a model related to the process of mirroring data, associated with the executing application, is further associated with one or more sets of parameters utilized by the executing of the copy program; and 

program instruction to store the one or more generated models and the associated one or more sets of parameters utilized by the of the copy program within a database accessible by the storage system.
11. A computer system for modifying a configuration of a storage system, the computer system comprising:

one or more computer processors;
one or more computer readable storage media;

program instructions stored on the computer readable storage media for reading/execution by at least one of the one or more computer processors, the program instructions further comprising:

program instructions to query a network-accessible computing system to obtain information associated with an executing application that utilizes a storage system for a process of data mirroring;

program instructions to identify a set of parameters associated with a copy program executing within a logical partition (LPAR) of the storage system based on the obtained information, wherein the set of parameters dictates a number of reader tasks utilized by the copy program, wherein the copy program is a program associated with the process for data mirroring from the network-accessible computing system to the storage system;

program instructions to execute the dictated number of reader tasks for the process of mirroring data associated with the executing application, from the network-accessible computing system to the storage system;

program instructions to forecast a change to a rate related to the process of mirroring data to the storage system by utilizing one or more models associated with the executing application;
program instructions to determine, based on one or more criteria, that a different number of reader tasks and respectively associated reader task aliases execute to support the forecast change to the 
wherein the one or more criteria utilized to determine the different number of reader tasks and respective reader task aliases execute to support the forecast change to the rate related to the process of mirroring data are selected from a group consisting of: a dictated that limits the number of modifications that occur within a period of time, a dictate that limits the number of active reader tasks and reader task aliases based on the resource available to the LPAR, and a period of time;
program instructions to modify the number of executing reader tasks and the number of respectively associated active reader task aliases within the set of parameters corresponding to the copy program within the LPAR based on the forecast change to the rate related to the process of mirroring data from the network-accessible computing system to the storage system.

A computer system for modifying a configuration of a storage system, the computer system comprising: 

one or more computer processors; one or more computer readable storage media; 

program instructions stored on the computer readable storage media for reading/execution by at least one of the one or more computer processors, the program instructions further comprising:

program instructions to query a network-accessible computing system to obtain information associated with an executing application that utilizes a storage system for a process of data mirroring; 

program instructions to identify a set of parameters associated with a copy program executing within a logical partition (LPAR) of the storage system based on the obtained information, wherein the set of parameters dictates a number of reader tasks utilized by the copy program, wherein the copy program is a program associated with the process for data mirroring from the network-accessible computing system to the storage system; and 

program instructions to execute the dictated number of reader tasks for the process of mirroring data associated with the executing application, from the network- accessible computing system to the storage system.
The computer system of claim 11, wherein the set of parameters includes a first value corresponding to a number of reader tasks executing for the copy program executing within the LPAR and a second value related to a maximum number of reader task aliases corresponding to each reader task.
Claim 16. The computer system of claim 15, wherein the set of parameters includes a first value corresponding to a number of reader tasks executing for the copy program executing within the LPAR and a second value related to a maximum number of reader task aliases corresponding to each reader task.
Claim 13. The computer system of claim 12, wherein an executing reader task is associated with an amount of network bandwidth available for the process of mirroring data from the network-accessible computing system to the storage system, and wherein the amount of network bandwidth available for the process of mirroring data from the network-accessible computing system to the storage system is increased by activating one or more reader task aliases assigned to a respective reader task.
 wherein an executing reader task is associated with an amount of network bandwidth available for the process of mirroring data from the network- accessible computing system to the storage system, and wherein the amount of network bandwidth available for the process of mirroring data from the network-accessible computing system to the storage system is increased by activating one or more reader task aliases assigned to a respective reader task.


program instructions to determine that a duration corresponding to a delay related to the process of mirroring data, associated with the executing application, to the storage system exceeds a threshold value, wherein the duration corresponding to the delay related to the process of mirroring data is based on the obtained information;

program instructions to determine a number of reader task aliases to activated to increase a network bandwidth for the mirroring of data from the network-accessible computing system to the storage system;

program instructions to verify that the LPAR includes sufficient resources for the process of mirroring data based on the increase of network bandwidth between the network-accessible computing system to the storage system; and

program instruction to respond to verifying that the LPAR includes sufficient resources to process the mirroring of data based on an increasing bandwidth by modifying a number of active reader task aliases within the set of parameters corresponding to respective reader tasks initiated for the copy program executing within the LPAR.



program instructions to determine that a duration corresponding to a delay related to the process of mirroring data, associated with the executing application, to the storage system exceeds a threshold value, wherein the duration corresponding to the delay related to the process of mirroring data is based on the obtained information; 

program instructions to determine a number of reader task aliases to activated to increase a network bandwidth for the mirroring of data from the network-accessible computing system to the storage system; 

program instructions to verify that the LPAR includes sufficient resources for the process of mirroring data based on the increase of network bandwidth between the network-accessible computing system to the storage system; and 

program instruction to respond to verifying that the LPAR includes sufficient resources to process the mirroring of data based on an increasing bandwidth by modifying a number of active reader task aliases within the set of parameters corresponding to respective reader tasks initiated for the copy program executing within the LPAR.
Claim 15. The computer system of claim 11, further comprising:

program instructions to monitor the process of mirroring data, associated with the executing application, to the storage system to determine a plurality of historical, time-based rates related to the process of mirroring data to the storage system;

program instructions to analyze the plurality of historical, time-based rates related to the process of mirroring data to generate one or more models related to the process of mirroring data, associated with the executing application, wherein a model related to the process of mirroring data, associated with the executing application, is further associated with one or more sets of parameters utilized by the executing of the copy program; and

program instruction to store the one or more generated models and the associated one or more sets of parameters utilized by the of the copy program within a database accessible by the storage system.

Claim 19. The computer system of claim 15, further comprising: 

program instructions to monitor the process of mirroring data, associated with the executing application, to the storage system to determine a plurality of historical, time-based rates related to the process of mirroring data to the storage system; 

program instructions to analyze the plurality of historical, time-based rates related to the process of mirroring data to generate one or more models related to the process of mirroring data, associated with the executing application, wherein a model related to the process of mirroring data, associated with the executing application, is further associated with one or more sets of parameters utilized by the executing of the copy program; and 

program instruction to store the one or more generated models and the associated one or more sets of parameters utilized by the of the copy program within a database accessible by the storage system.


	The specific method disclosed by claim 1 of the instant application is anticipated by the method of claim 1 of US Patent 10,664,368. Claim 8 of the instant application is directed to a computer program product which is anticipated by the computer program production recited in claim 6 of US Patent 10,664,368. The computer system recited in 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0122429), hereinafter Chen in view of Rashid et al. (US 2018/0314431), hereinafter Rashid.
Regarding claims 1, 8, and 15, taking claim 15 as exemplary, Chen teaches a computer system for modifying a configuration of a storage system, the computer system (Chen, [0027], computer system) comprising: 
one or more computer processors (Chen, [0027], processor); 
one or more computer readable storage media (Chen, [0019], computer readable medium); 
program instructions stored on the computer readable storage media for reading/execution by at least one of the one or more computer processors (Chen, [0019], [0023]), the program instructions further comprising: 
program instructions to query a network-accessible computing system (Chen, [0032], computer system/server 12 can communicate with one or more networks such as a local area network (LAN), a general wide area network (WAN), and/or a public network (e.g., the Internet)) to obtain information associated with an executing application that utilizes a storage system for a process of data mirroring (Chen, [0057], replication characteristic value; [0047], runtime information … collected by master storage node); 
program instructions to identify a set of parameters associated with a copy program executing within a logical partition (LPAR) of the storage system based on the obtained information, wherein the set of parameters dictates a number of reader tasks utilized by the copy program (Chen, [0057], number of read/write ), wherein the copy program is a program associated with the process for data mirroring from the network-accessible computing system to the storage system (Chen, [0004], According to a replication mechanism of HDFS, segmented blocks are copied to other data nodes respectively based on the number of file replication factors);and 
program instructions to execute the dictated number of reader tasks for the process of mirroring data associated with the executing application, from the network- accessible computing system to the storage system.  
Chen does not explicitly teach program instructions to identify a set of parameters associated with a copy program executing within a logical partition (LPAR) of the storage system and program instructions to execute the dictated number of reader tasks for the process of mirroring data associated with the executing application, from the network- accessible computing system to the storage system, as claimed.
However, Chen in view of Rashid teaches program instructions to identify a set of parameters associated with a copy program executing within a logical partition (LPAR) (Rashid, Fig.2, Partition Unit 215; [0035]) of the storage system based on the obtained information (Rashid, [0058], copy engine 312 issues a number of read commands directed to source addresses), wherein the set of parameters dictates a number of reader tasks utilized by the copy program (Rashid, [0058], copy engine 312 issues a number of read commands directed to source addresses associated with one or more copy operations), wherein the copy program is a program associated with the process for data mirroring from the network-accessible computing system to the storage system (Rashid, [0060], The source ,); and 
program instructions to execute the dictated number of reader tasks for the process of mirroring data associated with the executing application, from the network- accessible computing system to the storage system (Rashid, [0058], As the copy engine 312 receives read data from in-flight copy operations, the copy engine 312 writes the received data to the appropriate destination addresses while continuing to issue read commands associated with subsequent copy operations; [0060], In general,  the copy engine 312 completes each copy operation in turn, in the order that the copy operations are received from the UVM driver 101). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate teachings of Rashid to execute copying operations on a logical partition, issue a number of read commands associated with one or more copy operations, obtain the number of the issued read commands, and execute the number of read commands. A person of ordinary skill in the art would have been motivated to combine the teachings of Chen with Rashid because it improves efficiency of the system disclosed in Chen by providing more flexibility while reducing memory demand (Rashid, [0007]). 
Claims 1 and 8 have similar limitations as claim 15 and they are rejected for the similar reasons.

Claims 2, 3, 9, 10, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen and Rashid as applied to claims 1, 8, and  above, and further in view of McNutt et al. (US 2009/0259752), hereinafter McNutt and Spracklen et al. (US 7,434,031), hereinafter Spracklen.
Regarding claims 2, 9, and 16, taking claim 16 as exemplary, the combination of Chen teaches all the features with respect to claim 15 as outlined above. The combination of Chen further teaches the computer system of claim 15, wherein the set of parameters includes a first value corresponding to a number of reader tasks executing for the copy program executing within the LPAR (Chen, [0057], number of read .. requests) and a second value related to a maximum number of reader task aliases corresponding to each reader task.
The combination of Chen does not explicitly teach a second value related to a maximum number of reader task aliases corresponding to each reader task, as claimed.
However, the combination of Chen in view of McNutt teaches a second value related to a maximum number of reader task aliases corresponding to each reader task (McNutt, [0024]-[0025], parameter M; Claim 1, provides a parameter M whose value indicates a currently available maximum number of concurrent service requests).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chen to incorporate teachings of MuNutt to include a parameter indicating a maximum number of concurrent service requests. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Chen with McNutt because it improves performance and efficiency of the system disclosed in the combination of Chen by providing a dynamic and distributed process for setting a different limit for each shared storage resource (LUN) (McNutt, [0007]).

However, the combination of Chen in view of Spracklen teaches a second value related to a maximum number of reader task aliases (Spracklen, Col.5, lines 40-53, threshold for the aliased read operation encoding) corresponding to each reader task (McNutt, [0024]-[0025], parameter M; Claim 1, provides a parameter M whose value indicates a currently available maximum number of concurrent service requests).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination of Chen, Rashid, and McNutt for further including a threshold of aliased read operations as suggested in Spracklen. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Chen with Spracklen in order to relieve register pressure and ensure pointer disambiguation (Spracklen, Col.1, lines 11-20). 
Claims 2 and 9 have similar limitations as claim 16 and they are rejected for the similar reasons.
Regarding claims 3, 10, and 17, taking claim 17, the combination of Chen teaches all the features with respect to claim 16 as outlined above. The combination of Chen further teaches the computer system of claim 16, wherein an executing reader task is associated with an amount of network bandwidth available for the process of mirroring data from the network- accessible computing system to the storage system, and wherein the amount of network bandwidth available for the process of mirroring data from the network-accessible computing system to the storage system is increased by activating one or more reader task aliases assigned to a respective reader task (McNutt, [0002], optimizing issuance of I/O (Input and Output) requests from a plurality of host devices to a shared storage resource (e.g., a LUN (Logical Unit Number); [0009], receiving a communication signal via a network from another of the plurality of host devices, to indicate a permission to the first host device for increasing the first host device's currently available maximum number of concurrent service requests; Note – increasing the maximum number of concurrent service requests without creating resource conflict optimizes bandwidth (throughput)).
Claims 3 and 10 have similar limitations as claim 17 and they are rejected for the similar reasons.

Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen and Rashid as applied to claims 1, 8, and 15 respectively above, and further in view of McNutt et al. (US 2009/0259752), hereinafter McNutt.
Regarding claims 4, 11, and 18, taking claim 18 as exemplary, the combination of Chen teaches all the features with respect to claim 1 as outlined above. The combination of Chen does not explicitly teach the computer system product of claim 15, further comprising: program instructions to determine that a duration corresponding to a delay related to the process of mirroring data, associated with the executing application, to the storage system exceeds a threshold value, wherein the duration corresponding to the delay related to the process of mirroring data is based on the obtained information; program instructions to determine a number of reader task aliases to activated to 
However, the combination of Chen in view of Maruyama teaches the computer system product of claim 15, further comprising: program instructions to determine that a duration corresponding to a delay related to the process of mirroring data, associated with the executing application, to the storage system exceeds a threshold value (McNutt, [0023], number of outstanding service requests; Note – threshold is the number of outstanding service requests being zero), wherein the duration corresponding to the delay related to the process of mirroring data is based on the obtained information; 
program instructions to determine a number of reader task aliases to activated to increase a network bandwidth for the mirroring of data from the network-accessible computing system to the storage system (McNutt, [0009], increasing the first host device’s currently available maximum number of concurrent service requests; Note – Examiner holds that all of the currently available maximum number of concurrent service requests will be activated); 
program instructions to verify that the LPAR includes sufficient resources for the process of mirroring data based on the increase of network bandwidth between the network-accessible computing system to the storage system (McNutt, [0023], increase the Host 0's currently available maximum number of concurrent service requests (M) by reflecting the number of outstanding service requests from the first host device (e.g., M=Max (M, Outstanding I/O's+1)), unless the Host 0 is informed of an occurrence of a queue full condition (i.e., a queue 190 in the shared resource 180 is full) in the shared storage resource 180 ); and 
program instruction to respond to verifying that the LPAR includes sufficient resources to process the mirroring of data based on an increasing bandwidth by modifying a number of active reader task aliases within the set of parameters corresponding to respective reader tasks initiated for the copy program executing within the LPAR (McNutt, [0023], [0024]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chen to incorporate teachings of McNutt to determine the number of concurrent service requests to overcome the number of outstanding service requests when a shared queue storing the service requests is not determined to be full. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Chen with McNutt because it improves performance and efficiency of the system disclosed in the combination of Chen by providing a dynamic and distributed process for setting a different limit for each shared storage resource (LUN) (McNutt, [0007]).
.

Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen and Rashid and as applied to claims 1, 8, and 15 respectively above, and further in view of Bitar et al. (US 8,032,352), hereinafter Bitar.
  Regarding claims 5, 12, and 19, taking claim 19, the combination of Chen teaches all the features with respect to claim 15 as outlined above. The combination of Chen does not explicitly teach the computer system of claim 15, further comprising: program instructions to monitor the process of mirroring data, associated with the executing application, to the storage system to determine a plurality of historical, time-based rates related to the process of mirroring data to the storage system; program instructions to analyze the plurality of historical, time-based rates related to the process of mirroring data to generate one or more models related to the process of mirroring data, associated with the executing application, wherein a model related to the process of mirroring data, associated with the executing application, is further associated with one or more sets of parameters utilized by the executing of the copy program; and program instruction to store the one or more generated models and the associated one or more sets of parameters utilized by the of the copy program within a database accessible by the storage system, as claimed.
However, the combination of Chen in view of Bitar teaches the computer system of claim 15, further comprising: program instructions to monitor the process of mirroring data, associated with the executing application, to the storage system to determine a plurality of historical, time-based rates related to the process of mirroring data to the storage system (Bitar, Col.10, lines 1-31, I/O operations rate); 
program instructions to analyze the plurality of historical, time-based rates related to the process of mirroring data to generate one or more models related to the process of mirroring data (Bitar, Col.7, line 63 –Col.8 line 8, simulated … secondary storage), associated with the executing application, wherein a model related to the process of mirroring data, associated with the executing application, is further associated with one or more sets of parameters utilized by the executing of the copy program (Bitar, Col.7, line 63 –Col.8 line 8, information about simulated characteristics of simulated secondary storage 199, for example, size, physical remoteness from the primary storage 183; Col.9, lines 25-52); and 
program instruction to store the one or more generated models (simulated … secondary storage) and the associated one or more sets of parameters utilized by the of the copy program within a database accessible by the storage system (Bitar, Col.7, line 63 –Col.8 line 8).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chen to incorporate teachings of Bitar to collect historical data to generate simulated models for data mirroring process. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Chen with Bitar because it improves stability of the system disclosed in the combination of Chen by estimating and 
Claims 5 and 12 have similar limitations as claim 19 and they are rejected for the similar reasons.

Claims 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen and Rashid and as applied to claims 1, 8, and 15 respectively above, and further in view of Olnowich (US 6,098,123), hereinafter Olnowich.
Regarding claims 6, 13, and 20, taking claim 20 as exemplary, the combination of Chen teaches all the features with respect to claim 15 as outlined above. The combination of Chen does not explicitly teach the computer system of claim 15, further comprising: program instructions to determine that the total bandwidth of a set of network communications paths between the network-accessible computing system and the storage system and is less than that a peak rate of data mirroring by the network-accessible computing system; program instructions to determine one or more changes to respective configurations related to data mirroring of the network-accessible computing system and the storage system to support the peak rate of data mirroring by the network-accessible computing system; and program instructions to modify the respective configurations related to data mirroring of the network-accessible computing system and the storage system, as claimed.
However, the combination of Chen in view of Olnowich teaches the computer system of claim 15, further comprising: program instructions to determine that the total bandwidth (maximum memory bandwidth) of a set of network communications paths between the network-accessible computing system and the storage system and is less than that a peak rate (sum of the normal transfer rates of all active memory ports) of data mirroring by the network-accessible computing system (Olnowich, claim 10, when the sum of the normal transfer rates of all active memory ports would exceed said maximum memory bandwidth); 
program instructions to determine one or more changes to respective configurations related to data mirroring of the network-accessible computing system and the storage system to support the peak rate of data mirroring by the network-accessible computing system; and program instructions to modify the respective configurations related to data mirroring of the network-accessible computing system and the storage system (Olnowich, claim 11).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chen to incorporate teachings of Olnowich to make modification to bandwidth allocation when the aggregate transfer rates exceeds allocated bandwidth. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Chen with Olnowich because it improves efficiency and flexibility of the system disclosed in the combination of Chen by dynamically allocating bandwidth to memory ports responsive to load conditions (Olnowich, Col.1, lines 51-57). 

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen, Rashid, and Olnowich as applied to claims 6 and 13  above, and further in view of Radhakrishnan et al. (US 2010/0217971), hereinafter Radhakrishnan and Kim et al. (US 2007/0266206), hereinafter Kim.
Regarding claims 7 and 14, taking claim 7 as exemplary, the combination of Chen teaches all the features with respect to claim 6 as outlined above. The combination of Chen does not explicitly teach the method of claim 6: wherein a first change to the respective configurations of the network-accessible computing system and the storage system includes increasing a number of communication ports utilized for mirroring data between the network-accessible computing system and the storage system; and wherein a second change to a configuration related to data mirroring includes generating one or more additional reader tasks to utilize the increased number of communication ports configured for the storage system, as claimed.
However, the combination of Chen in view of Radhakrishnan teaches the method of claim 6: wherein a first change to the respective configurations of the network-accessible computing system and the storage system includes increasing a number of communication ports utilized for mirroring data between the network-accessible computing system (Radhakrishnan, [0012]) and the storage system; and wherein a second change to a configuration related to data mirroring includes generating one or more additional reader tasks to utilize the increased number of communication ports configured for the storage system.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chen to incorporate teachings of Radhakrishnan to add one or more ports for parallel data transfer. A person of ordinary skill in the art would have been motivated to combine the 
The combination of Chen does not explicitly teach wherein a second change to a configuration related to data mirroring includes generating one or more additional reader tasks to utilize the increased number of communication ports configured for the storage system, as claimed.
However the combination of Chen in view of Kim teaches wherein a second change to a configuration related to data mirroring includes generating one or more additional reader tasks to utilize the increased number of communication ports configured for the storage system (Kim, [0064], after the stream port 112 has been allocated and the port ID set, `port_ read` … instructions may be issued to read … data).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chen to incorporate teachings of Kim to issue read instructions to a newly allocated port. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Chen with Kim because it improves performance of the system disclosed in the combination of Chen by reducing memory access latency when data is accessed at a smaller granularity and only useful data is fetched based on a given access pattern (Kim, [0086]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117.  The examiner can normally be reached on Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NANCI N WONG/Primary Examiner, Art Unit 2136